United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1536
                                   ___________

Kimberly Lawson, as Mother and Next *
Friend of S.L.,                        *
                                       *
             Appellant,                *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * Southern District of Iowa.
Des Moines Independent School          *
District; Mary Gordon, Individually    * [UNPUBLISHED]
and in her official capacity,          *
                                       *
             Appellees.                *
                                  ___________

                             Submitted: November 27, 2009
                                Filed: December 14, 2009
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      Kimberly Lawson appeals following the district court’s1 adverse grant of
summary judgment in her 42 U.S.C. § 1983 action. Having carefully reviewed the
record, see Johnson v. Blaukat, 453 F.3d 1108, 1112 (8th Cir. 2006), we conclude that



      1
      The Honorable Ross A. Walters, United States Magistrate Judge for the
Southern District of Iowa, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
summary judgment was proper because Lawson failed to demonstrate the denial of a
constitutional right. Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




                                      -2-